Title: From Alexander Hamilton to John Langdon, 16 June 1795
From: Hamilton, Alexander
To: Langdon, John


Dear Sir:
New York June 16. 1795
Will you allow me the liberty of introducing to your civilities Mr. De Liancourt and the Gentleman who accompanies him, Mr. Guillemand, a young Englishman who is mentioned to me as a man of sense information and worth. I take it for granted you made Mr. De Liancourt’s acquaintance at Philadelphia and that you know his character.
Your politeness and hospitality are destined to be taxed. I will make no apology for doing it in this instance; but knowing how much you are exposed I shall be as discreet as possible in my intrusions.
With great Consideration and Regard I have the honor to be Dear Sir Your Obed. serv

A. Hamilton.
John Langdon Esquire

